Citation Nr: 0417325	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1966 to March 1969.  
He is the recipient of a Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD, evaluated as 50 
percent rating, effective October 5, 2001, and denied service 
connection for a low back disorder, tinnitus, and hearing 
loss.  The veteran submitted a notice of disagreement with 
this decision in October 2002.  In November 2002, the RO 
increased the disability evaluation for PTSD from 50 to 
70 percent, effective October 5, 2001.  A total disability 
rating based upon individual unemployability was also 
granted.  

In May 2003, the RO issued a statement of the case (SOC).  In 
his August 2003 substantive appeal, the veteran stated that 
he was appealing only the issues of service connection for 
hearing loss, tinnitus, and a low back disorder.  Service 
connection for hearing loss and tinnitus were thereafter 
granted in April 2004.  Accordingly, the only issue currently 
on appeal is entitlement to service connection for a low back 
disorder.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.   


REMAND

Unfortunately, a remand is required in this case.  As noted 
above, the veteran is a combat veteran, in receipt of a 
Purple Heart.  His service medical records show that he was 
treated for complaints of sharp pain in the lower back 
secondary to a shrapnel injury in June 1968.  Within a year 
of service separation, at VA examination in February 1970, he 
complained of low back pain.  X-rays revealed a very small 
metallic foreign body posteriorly at the level of L-2 in the 
soft tissue of the back.  Accordingly, the veteran should be 
afforded a VA orthopedic examination to determine whether he 
currently has a low back disorder related to his active 
service.  See 38 C.F.R. § 3.159.

The claim is remanded for the following:  

1.  Review the claims file and ensure that 
the duty to notify and assist has been 
satisfied.  See 38  U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, ensure that the veteran has 
been notified of (1) the information and 
evidence not of record that is necessary to 
substantiate the claim, (2) the information 
and evidence that VA will obtain on his 
behalf, (3) the information and  evidence 
that he is expected to provide and (4) that 
he has been requested to provide any evidence 
in his possession that pertains to the claim.  

2.  Then, schedule the veteran for a VA 
orthopedic examination.  The claims file and 
a copy of this remand must be provided to the 
examiner.  The examiner should indicate in 
the report if the claims file was reviewed.  
All necessary tests, including x-rays if 
indicated, should be conducted and all 
clinical findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any low back disorder found 
to be present.  The examiner should state 
whether it is at least as likely as not that 
any currently diagnosed low back disorder had 
its onset during active service or is related 
to any in-service disease or injury, 
including the complaints of sharp pain in the 
lower back secondary to a shrapnel wound, as 
noted in the service medical records in June 
1968.  As noted above, post-service VA x-rays 
dated in February 1970 also showed a very 
small metallic foreign body posteriorly at 
the level of L-2 in the soft tissue of the 
back.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Review the claims folder and ensure that 
the foregoing development has been conducted 
and completed in full.  Specific attention is 
directed to the examination report.  If the 
report does not include an adequate response 
to the specific opinion requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117  Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                     
                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



